Title: Isaac A. Coles to Thomas Jefferson, 5 January 1810
From: Coles, Isaac A.
To: Jefferson, Thomas


          
            Dear Sir,
             
                     Washington 
                     Jany 5th 1810.
          
          
		  
		   
		  I take the liberty of sending you by this day’s mail, all the private Papers of the late Govr Lewis, & of asking the favor of you to suffer them to remain at Monticello, until called for by Mr Wm Meriwether, for whom they are intended.
          
		  
		  
		  
		  On the arrival of the Trunks at this place they were opened by Genl Clarke and my self, when every thing of a public nature was given to the Dept to which it properly belonged, every thing relating to the Expedition to Genl Clarke, & all that remained is contained in the five little bundles now directed to you. A large Trunk which had been left in one of the rooms up Stairs in this House, was also opened, and was
			 found to contain several things of little Value, which, with the clothes sent in the two Trunks from Tennessee, & other articles too bulky to be given to the mail, I shall have put up & shipped for Richmond. His Watch & one or two other articles of value, I will either carry to Virginia my self, or give them to Genl Clarke should he get off before me. 
		  You will find that one of the little Packet’s contains Copies of letters from Govr Lewis—another letters addressed to him, notes &c—a third Receipts, Accts &c—a fourth commissions & diploma’s & the fifth a little memorandum Book with Some money & his Will—The Will Genl Clarke informs me is not his last, & that there is another in 
			 
                  
                  
                  
                  
                  the hands of a Gentleman soon expected to arrive here. I have not been able to learn how it differs from the one inclosed—
          
                  The President has sent to my Brother Edward to take my place, & I am waiting here to know the decision of the House, & to discharge the very few duties that I am Still permitted to perform until he arrives, which will be in the course of a week, if he comes at all, of which I entertain much doubt. I beg to be presented to Mrs Randolph & to add my best wishes for
          
            Your happiness
            
                  I. A. Coles
          
        